DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-2,6-15,21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 12 is objected to because of the following informalities: “a format size budget of the second SCI” has a lack of antecedent basis because it is not clear whether it is referred to “a format size budget of the second SCI” in claim 9 ?  .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,6-8,14,15,21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US Pub.2020/0099476).
In claims 1,14,15 Park discloses a method for performing wireless communication by a first device ( see abstract; a receiver determines a HARQ feedback mode to  transmit HARQ feedback in response to receiving a PSSCH), the method comprising:
receiving, from a second device through a physical sidelink control channel (PSCCH) first sidelink control information (SCI) for scheduling a physical sidelink shared channel (PSSCH) ( see fig.14; step S1400; par[0171-0172,0166] the receiver UE receives PSSCH from a transmitter UE after receiving PSCCH including SCI. See further in par[0223]; receive PSSCH and PSCCH  including scheduling control information on the PSSCH);
receiving, from the second device through the PSSCH, second SCI and data (see par[0181-0182] the HARQ feedback mode setting information of the sidelink may be transmitted to the receiver UE through UE-specific higher layer signaling); 
determining, based on the second SCI having a first format, that negative-only hybrid
automatic repeat request (HARQ) feedback is enabled (see fig.14; step S1410; par[0173,0174, 0177, 0181]; the receiver UE determines a NACK feedback mode is required based the unsuccessfully decoded data by looking at the HARQ feedback mode indicator in a SCI format (see fig.16, par[0248])) and
transmitting, to the second device through a physical sidelink feedback channel
(PSFCH), negative acknowledgement (NACK) feedback in response to the PSSCH,
based on the data not being successfully decoded (see fig.14; step S1420; par[0189,0177,0191] the receiver UE sends NACK only when the receiver UE does not successfully decode the received PSSCH).
In claim 21, Park discloses wherein transmission of acknowledgment (ACK) feedback is skipped, based on the data being successfully decoded ( see par[0177,0214]; in the second HARQ mode, HARQ feedback may not be transmitted when the receiver UE successfully decodes the received PSSCH).
In claim 7, Park discloses based on the second SCI having a second format, negative-positive HARQ feedback or negative only HARQ feedback is enabled ( see par[0176-0177]. In the first HARQ feedback mode, ACK may be transmitted in response to the receiver UE successfully decode PSSCH and NACK may be transmitted in response to the UE unsuccessfully decodes. While in the second HARQ feedback mode, ACK may not be transmitted when the receiver UE successfully decodes the received PSSCH and only  NACK feedback is transmitted when the receiver Ue unsuccessfully decodes the received PSSCCH).    
In claim 8, Park discloses wherein the second SCI having the second format includes information related to a cast type (see par[0186-0187] when the groupcast sidelink data is received, the second HARQ feedback may be defined as the HARQ feedback mode where only NACK is transmitted based on unsuccessfully decoded data). 
In claim 2, Park discloses the second SCI includes a field representing that HARQ feedback is enabled (see fig.16; SCI format includes HARQ feedback mode indicator).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9,10,11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Park ( US Pub.2020/0099476) in view of Sartori et al. (US Pat.9,794,976).
In claim 9, Park discloses wherein a format size budget of the first SCI or a format size budget of the second SCI is pre-configured based on at least one of a cast type ( see par[0185-0187] a HARQ feedback mode indicator in the SCI format is set/instructed based on whether the reception of sidelink data is a unicast data or a groupcast data) or a resource pool (see par[0183,0223,0236] setting HARQ feedback mode may be set for each resource pool pre-configuration). Park does not disclose wherein the number of format sizes of the second SCI is determined within the format size budget of the second SCI.
 Satori et al. discloses in fig.3; col.3; line 65 to col.4; line 15 a resource allocation for establishing D2D between UEs is mapped into SCI format flags transmitted in PSCCH. IN col.4; lines 24-50; The resource allocation includes one SCI message having a format selected from a set of SCI formats. The size of SCI message may be less than a predetermined format length of longest resource allocation message ( the number of format sizes of the second SCI is determined within the format size budget of the second SCI). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Satori et al. with that of Park to determine the format size of the SCI and to add more padding bits if the format size is less than the predetermined /budget SCI size. 
In claims 11-12, Park does not disclose padding bits are added until a size of any one selected among the plurality of pre-configured candidate sizes is equal to a size of the first SCI, based on the number of the plurality of candidate sizes exceeding a format size budget of the second SCI. Satori et al. discloses in col.4; lines 42-50 if the size of one or more SCI messages is less than a predetermined format length, then at least one dummy bit is appended to the one or more SCI message until the one or more SCI message length equals the predetermined format length (padding bits are added until a size of any one selected among the plurality of pre-configured candidate sizes is equal to a size of the first SCI, based on the number of the plurality of candidate sizes exceeding a format size budget of the second SCI).Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Satori et al. with that of Park to identify that the candidate size of SCI  is the same as the SCI format size budget.  
In claim 10, Park  doles not disclose at least one of a configuration of the second SCI or a size of the second SCI is determined differently based on a value included in the first SCI. Satori et al. discloses in col.4; lines 42-50 if the size of one or more SCI messages is less than a predetermined format length, then at least one dummy bit is appended to the one or more SCI message until the one or more SCI message length equals the predetermined format length (size of second SCI is determined differently based on value of the first SCI).Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Satori et al. with that of Park to identify that the candidate size of SCI  is the same as the SCI format size budget.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub.2020/0099476) in view of Wu et al. (US Pat.10,985,879).
In claim 6, Park discloses a SCI format including HARQ feedback indicator (see fig.16, par[0248] but not disclose range requirement and a zone ID. Wu et al. discloses in col.21; lines 44-51; a TX UE determines HARQ feedback mode according to group ID within a pre-configured range ( range requirement). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Wu et al. with that of Park to set a HARQ feedback requirement to the received UE based on the range of the UE group.     
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 13, the prior art fails to disclose wherein padding bits are added until a size
of any one selected among the plurality of candidate sizes is equal to the largest candidate size among the plurality of candidate sizes, based on the number of the plurality of candidate sizes exceeding a format size budget of the second SCI.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US Pub. 2021/0243554; Technique for Distance Based Sidelink Transmision).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413